Citation Nr: 0408940	
Decision Date: 04/07/04    Archive Date: 04/16/04	

DOCKET NO.  97-33 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left side of the nasal septum, claimed as 
the residual of exposure to Agent Orange. 

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1997, April 1998, and March 2001 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

At the time of the aforementioned rating decision in April 
1998, the RO granted service connection (and a 30 percent 
evaluation) for post-traumatic stress disorder.  The veteran 
voiced his disagreement with the assignment of a 30 percent 
evaluation for that disability, and the current appeal 
ensued.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the nature and etiology of the veteran's squamous cell 
carcinoma of the nose, and the current severity of his 
service-connected post-traumatic stress disorder.

In that regard, based on correspondence contained in the 
file, a number of the veteran's private physicians are of the 
opinion that his squamous cell carcinoma of the nasal septum 
was at least in part the result of exposure to Agent Orange 
in the Republic of Vietnam.  The basis of the RO's denial of 
the veteran's claim for service connection has been that 
squamous cell carcinoma is not one of those disabilities for 
which service connection might be granted on a "presumptive" 
basis based on exposure to Agent Orange.  While it is true 
that squamous cell carcinoma is not on the list of so-called 
"presumptive" diseases, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  In 
point of fact, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2003).

The Board notes that, to date, the veteran has not been 
afforded a VA examination by a specialist in the field of 
oncology in order to determine whether his squamous cell 
carcinoma of the nasal septum is the result of exposure to 
Agent Orange during his service in the Republic of Vietnam.  
Accordingly, that examination will be undertaken prior to a 
final adjudication of the veteran's current claim for service 
connection.

As regards the issue of an increased evaluation for service-
connected post-traumatic stress disorder, the Board notes 
that the veteran last underwent a VA psychiatric examination 
for compensation purposes in November 1999, more than four 
years ago.  Under the circumstances, an additional, more 
contemporaneous VA examination will be afforded the veteran 
prior to a final adjudication of his claim for an increased 
evaluation.  

Finally, the Board notes that, in a VA Form 9 dated in 
February 2000, the veteran indicated his desire for a hearing 
at the RO before a traveling member of the Board.  In 
subsequent correspondence of May 2000, the RO advised the 
veteran that he would be scheduled for such a hearing "as 
soon as (they) had an opening."  In correspondence of April 
2001, both the veteran and his spouse voiced their continued 
desire for the aforementioned travel board hearing.  However, 
the RO has yet to schedule the veteran for such a hearing.  
Accordingly, the veteran's case must be remanded to the RO 
for the scheduling of a Travel Board Hearing. 

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
additional VA examinations by specialists 
in the fields of oncology and psychiatry 
in order to more accurately determine the 
exact nature and etiology of his current 
squamous cell carcinoma of the nasal 
septum, and the current severity of his 
service-connected post-traumatic stress 
disorder.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination 
by the oncologist, the examiner should 
offer his opinion as to whether it is at 
least as likely as not the case that the 
veteran's squamous cell carcinoma of the 
nasal septum had its origin as the result 
of exposure to Agent Orange in the 
Republic of Vietnam.  The examiner must 
provide a complete rationale for his 
opinion.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  

4.  The RO should then review the 
veteran's claims for service connection 
for squamous cell carcinoma of the left 
side of the nasal septum, and an 
increased evaluation for service-
connected post-traumatic stress disorder.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.

5.  Finally, the RO should schedule the 
veteran for a Travel Board Hearing, and 
so inform the veteran in a timely manner.  
A transcript of the hearing should be 
included in the veteran's claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


